[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________                  FILED
                                                         U.S. COURT OF APPEALS
                              No. 09-12154                 ELEVENTH CIRCUIT
                                                            FEBRUARY 22, 2010
                          Non-Argument Calendar
                                                                JOHN LEY
                        ________________________
                                                                 CLERK

                  D. C. Docket No. 08-00256-CR-J-32-HTS

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

QUINTIN TYRONNE ANDERSON,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                             (February 22, 2010)

Before CARNES, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

     Quintin Tyronne Anderson appeals his conviction for possession of a
firearm after having been convicted of a felony, in violation of 18 U.S.C. §§

922(g)(1) and 924(a)(2). On May 2, 2008, Deputy Shawn Emert of the St. Johns

County Sheriff’s Office stopped Anderson’s vehicle after he observed a severe

crack in the vehicle’s windshield. While Deputy Emert cited Anderson for the

traffic violation, Deputy George Gazdick arrived at the scene with narcotics

detection dog, Aron. Aron alerted to the odor of narcotics in Anderson’s vehicle.

After Aron alerted, deputies searched Anderson’s vehicle and found a .38 caliber

revolver, ammunition, and a small amount of drugs. On appeal, Anderson

challenges the district court’s denial of his motion to suppress the physical

evidence seized by the police. Anderson argues that the court erred in denying his

motion to suppress the contraband found in his vehicle for two reasons: (1) that

Deputy Emert lacked probable cause for the initial traffic stop, and (2) that Aron

was not reliable.

      In reviewing the denial of a motion to suppress evidence, we accept the

district court’s findings of fact unless they are clearly erroneous and consider the

district court’s application of the law to the facts de novo. United States v. Gil, 204

F.3d 1347, 1350 (11th Cir. 2000) (per curiam). In this case, we construe the facts

in the light most favorable to the government. United States v. Hromada, 49 F.3d

685, 688 (11th Cir. 1995) (citation omitted). “We accord great deference to the



                                           2
district court’s credibility determinations.” United States v. Clay, 376 F.3d 1296,

1302 (11th Cir. 2004) (citation and quotation omitted).

I.    Traffic Stop

      Under Florida law, a police officer can stop a vehicle for a cracked

windshield only if the officer reasonably believes that the crack renders the vehicle

in such unsafe condition as to endanger any person or property. Anderson asserts

that Deputy Emert was equivocal about whether he stopped Anderson for faulty

equipment or because the vehicle was unsafe. He also contends that Deputy Emert

did not specify why the crack rendered the windshield unsafe and impermissibly

relied on Florida’s faulty equipment statute to stop Anderson. Further, Anderson

argues that the photographic exhibits of the windshield presented at the

suppression hearing were inadequate to establish probable cause for the stop.

       The Fourth Amendment protects individuals from “unreasonable searches

and seizures” by government officials, “and its protections extend to brief

investigatory stops of persons or vehicles.” United States v. Arvizu, 534 U.S. 266,

273, 122 S. Ct. 744, 750 (2002) (citation and quotation omitted). A decision to

stop a vehicle is reasonable under the Fourth Amendment when an officer has

“probable cause to believe that a traffic violation occurred.” United States v.

Simmons, 172 F.3d 775, 778 (11th Cir. 1999) (citation omitted). The standard for



                                          3
determining whether probable cause exists “is met when the facts and

circumstances within the officer’s knowledge, of which he or she has reasonably

trustworthy information, would cause a prudent person to believe, under the

circumstances shown, that the suspect has committed, is committing, or is about to

commit an offense.” Rankin v. Evans, 133 F.3d 1425, 1435 (11th Cir. 1998)

(citation and quotation omitted). In Hilton v. State, the Florida Supreme Court

clarified that “a stop for a cracked windshield is permissible only where an officer

reasonably believes that the crack renders the vehicle ‘in such unsafe condition as

to endanger any person or property.’” 961 So. 2d 284, 292 (Fla. 2007) (quoting

Fla. Stat. § 316.610).

      Deputy Emert’s testimony that he stopped Anderson for faulty equipment

did not conflict with his testimony that he stopped Anderson for safety reasons.

Furthermore, photographs submitted during the hearing displayed the size of the

crack in the windshield. Therefore, the district court did not clearly err in finding

Deputy Emert credible. As a result, it properly concluded that Deputy Emert’s

testimony, coupled with the photographs of the windshield, established probable

cause to believe that Anderson had committed a traffic violation. Consequently,

the traffic stop was permissible.

II.   Reliability of Narcotics Detection Dog



                                           4
      Anderson also contends that the officers who searched his vehicle lacked

probable cause to search for narcotics because the canine Aron was trained to

detect the odor of narcotics, not the presence of narcotics. Anderson argues that

because the dog was trained to detect the odor of drugs, which may or may not be

present, there is no reliable way of knowing whether contraband is actually present.

Specifically, he asserts that in 44.9% of the searches conducted by Deputy Gazdick

and Aron, an alert resulted in no discovery of measurable amounts of contraband.

He maintains that the mere fact of training and certification, combined with an

alert, is insufficient to support probable cause.     The Fourth Amendment

requires that to search a car without a warrant, a law enforcement officer must have

probable cause to believe it contains contraband. Pennsylvania v. Labron, 518

U.S. 938, 940, 116 S. Ct. 2485, 2487 (1996) (citation omitted) (per curiam). In the

case of narcotics dogs, “[o]ur circuit has recognized that probable cause arises

when a drug-trained canine alerts to drugs.” United States v. Banks, 3 F.3d 399,

402 (11th Cir. 1993) (per curiam); see also United States v. Tamari, 454 F.3d

1259, 1265 (11th Cir. 2006). Although Anderson is correct in noting that there

have been other facts establishing probable cause in our canine alert cases, we have

stated that a canine’s “positive alert was itself sufficient to give agents probable

cause to search the [vehicle].” Tamari, 454 F.3d at 1265. Similarly, in United



                                            5
States v. Steed, we applied Tamari and held that a canine’s positive alert outside a

trailer gave officers probable cause to search the trailer. 548 F.3d 961, 975 (11th

Cir. 2008) (per curiam) (citing Tamari, 454 F.3d at 1264–65).

      While a dog sniff must be sufficiently reliable in order to establish probable

cause, we have held in dicta “that training of a dog alone is sufficient proof of

reliability.” United States v. Sentovich, 677 F.2d 834, 838 n.8 (11th Cir. 1982)

(citation omitted) (endorsing the view of the Tenth and First Circuits that training

of a dog alone is sufficient proof of reliability); see also United States v. Robinson,

390 F.3d 853, 874 (6th Cir. 2004) (citation omitted) (holding that once certification

is established, all other evidence goes to credibility); United States v. Williams, 69

F.3d 27, 28 (5th Cir. 1995) (per curiam) (holding that a dog’s past performance is

not required for a finding of reliability). But see Matheson v. State, 870 So. 2d 8,

14 (Fla. 2d DCA 2003) (citation omitted) (holding that training and certification is

insufficient to establish reliability, and that other factors, such as the dog’s “track

record,” must be considered).

      In another decision, we described a dog as a “highly trained and credentialed

professional whose integrity and objectivity are beyond reproach,” because it had

graduated from the U.S. Canine Academy and Police Dog Training Center, had

been certified by the National Narcotics Detector Dog Association, and was



                                            6
described by one trainer as “probably one of the best dogs he had trained in the 23

years he had been doing it.” United States v. $242,484.00, 389 F.3d 1149, 1159,

1165 (11th Cir. 2004).

      There was extensive evidence concerning Aron’s certification and training

with Deputy Gazdick. In addition to this evidence, the government also provided

proof of Aron’s reliability by offering his field records into evidence. Even

assuming Anderson’s view of the statistics, Aron had a 55% accuracy rate in

finding measurable amounts of drugs. “Absolute certainty is not required by the

Fourth Amendment.” United States v. Johnson, 660 F.2d 21, 23 (2d Cir. 1981)

(per curiam) (holding that appellant’s arguments regarding dog’s detection of odor

of drugs, rather than their presence, misconstrued the probable cause requirement).

Probable cause requires “a fair probability that contraband or evidence of a crime

will be found.” Illinois v. Gates, 462 U.S. 213, 238, 103 S. Ct. 2317, 2332 (1983)

(emphasis added). Here, the district court did not err in determining that the

narcotics detection dog’s alert was reliable and gave rise to probable cause to

search Anderson’s vehicle. Accordingly, the district court did not err in denying

Anderson’s motion to suppress based on the canine’s alert.

      AFFIRMED.




                                          7